
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3009
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the Federal Bureau of
		  Investigation building under construction in Omaha, Nebraska, as the “J. James
		  Exon Federal Bureau of Investigation Building”.
	
	
		1.J. James Exon Federal Bureau of
			 Investigation Building
			(a)DesignationThe Federal Bureau of Investigation
			 building under construction at the intersection of 120th and L Streets in
			 Omaha, Nebraska, shall be known and designated as the J. James Exon
			 Federal Bureau of Investigation Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the building referred
			 to in subsection (a) shall be deemed to be a reference to the J. James Exon
			 Federal Bureau of Investigation Building.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
